         Case 4:18-cv-04425 Document 26 Filed on 08/13/19 in TXSD Page 1 of 9
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   August 13, 2019
                                 IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION


MALIBU MEDIA, LLC,                                         §
    Plaintiff,                                             §
                                                           §
v.                                                         §   CIVIL ACTION NO. H-18-4425
                                                           §
WILLIAM MARTIN,                                            §
    Defendant.                                             §


                                             MEMORANDUM AND ORDER

            This case is before the Court on the Motion to Strike Affirmative Defenses

(“Motion”) [Doc. # 24] filed by Plaintiff Malibu Media, LLC. By Order [Doc. # 25]

entered July 5, 2019, the Court directed Defendant William Martin, pro se, to file any

opposition to the Motion by July 24, 2019. Defendant neither filed an opposition to

the Motion nor requested additional time to respond. Having reviewed the record and

the applicable legal authorities, the Court grants the unopposed Motion.

I.          BACKGROUND

            Plaintiff alleges that Defendant used the BitTorrent file distribution network to

infringe Plaintiff’s copyrights. In response to the Complaint, Defendant filed an

Answer and asserted nine affirmative defenses: (1) unclean hands; (2) implied license;

(3) one satisfaction rule; (4) laches; (5) failure to mitigate damages; (6) failure to state


P:\ORDERS\11-2018\4425MStrikeAffDefenses.wpd 190813.0815
         Case 4:18-cv-04425 Document 26 Filed on 08/13/19 in TXSD Page 2 of 9




a claim; (7) unconstitutionally excessive damages; (8) waiver; and (9) estoppel. See

Original Answer and Affirmative Defenses [Doc. # 21], pp. 4-11.

            Plaintiff filed its Motion, asking the Court to strike the affirmative defenses

pursuant to Rule 12(f) of the Federal Rules of Civil Procedure. Although the Court

issued an order directing him to do so, Defendant failed to file any opposition to the

Motion. Plaintiff’s Motion to Strike Affirmative Defenses is now ripe for decision.

II.         STANDARD FOR MOTION TO STRIKE

            Rule 12(f) authorizes a court to “order stricken from any pleading . . . any

redundant, immaterial, impertinent, or scandalous matter.” FED. R. CIV. P. 12(f). A

plaintiff who desires “early resolution of an affirmative defense may seek to strike it

under Federal Rule of Civil Procedure 12(f).” C&C Inv. Props., L.L.C. v. Trustmark

Nat’l Bank, 838 F.3d 655, 660-61 (5th Cir. 2016). “Although motions to strike a

defense are generally disfavored, a Rule 12(f) motion to dismiss is proper when the

defense is insufficient as a matter of law.” Kaiser Aluminum & Chem. Sales, Inc. v.

Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (5th Cir. 1982). “Whether to grant or

deny a motion to strike is in the trial court’s discretion.” Fernandes v. VMOC LLC,

2018 WL 4901033, *1 (S.D. Tex. Oct. 9, 2018) (citing In re Beef Indus. Antitrust

Litig., 600 F.2d 1148, 1168 (5th Cir. 1979)).




P:\ORDERS\11-2018\4425MStrikeAffDefenses.wpd 190813.0815   2
         Case 4:18-cv-04425 Document 26 Filed on 08/13/19 in TXSD Page 3 of 9




III.        ANALYSIS

            A.          Unclean Hands

            The affirmative defense of unclean hands does not apply where the plaintiff’s

alleged misconduct “is not directly related to the merits of the controversy between

the parties, but only where the wrongful acts ‘in some measure affect the equitable

relations between the parties in respect of something brought before the court for

adjudication.’” See Mitchell Bros. Film Grp. v. Cinema Adult Theater, 604 F.2d 852,

863 (5th Cir. 1979) (quoting Keystone Driller Co. v. Gen. Excavator Co., 290

U.S. 240, 245 (1933)). “The alleged wrongdoing of the plaintiff does not bar relief

unless the defendant can show that he has personally been injured by the plaintiff’s

conduct.” Id. (citing Lawler v. Gillam, 569 F.2d 1283, 1294 (4th Cir. 1978)). The

affirmative defense of unclean hands “does not purport to search out or deal with the

general moral attributes or standing of a litigant.” Id. (quoting NLRB v. Fickett-Brown

Mfg. Co., 140 F.2d 883, 884 (5th Cir. 1944)).

            In this case, Defendant alleges that Plaintiff has failed to comply with various

federal, state and local laws. There is no allegation that this alleged failure has

changed the equitable relationship between Plaintiff and Defendant, or that the alleged

misconduct has personally injured Defendant. Therefore, absent any opposition from

Defendant, the Court strikes the unclean hands affirmative defense.


P:\ORDERS\11-2018\4425MStrikeAffDefenses.wpd 190813.0815   3
         Case 4:18-cv-04425 Document 26 Filed on 08/13/19 in TXSD Page 4 of 9




            B.          Implied License

            An implied nonexclusive license can be created when “(1) a person (the

licensee) requests the creation of a work, (2) the creator (the licensor) makes the

particular work and delivers it to the licensee who requested it, and (3) the licensor

intends that the licensee-requestor copy and distribute his work.” Lulirama Ltd., Inc.

v. Axcess Broad. Servs., Inc., 128 F.3d 872, 879 (5th Cir. 1997) (quoting I.A.E., Inc.

v. Shaver, 74 F.3d 768, 776 (7th Cir.1996)). There is no allegation that Defendant

requested that Plaintiff create the copyrighted work at issue, or that Plaintiff intended

for Defendant to copy and distribute its work. As a result, the Court strikes the second

affirmative defense.

            C.          One Satisfaction Rule

            Defendant asserts that Plaintiff cannot recover statutory damages in this case

to the extent that it has recovered statutory damages in other cases for the same

copyrighted work. The “one satisfaction rule” requires a prevailing party “to elect

between the alternative claims for purposes of recovery.” Malvino v. Delluniversita,

840 F.3d 223, 233 (5th Cir. 2016); 5G Studio Collaborative, LLC v. Dallas Uptown

Hosp., LLC, 2017 WL 4750697, *1 (N.D. Tex. Oct. 20, 2017). Under federal

copyright law, “the copyright owner may elect, at any time before final judgment is

rendered, to recover, instead of actual damages and profits, an award of statutory


P:\ORDERS\11-2018\4425MStrikeAffDefenses.wpd 190813.0815   4
         Case 4:18-cv-04425 Document 26 Filed on 08/13/19 in TXSD Page 5 of 9




damages for all infringements involved in the action . . ..” 17 U.S.C. § 504(c). In this

case, Plaintiff is required to elect between actual damages and statutory damages only

for all infringements involved in this lawsuit. See id. Any alleged recovery based on

infringements involved in other actions is irrelevant. Therefore, the Court grants the

Motion and strikes the third affirmative defense.

            E.          Laches

            Defendant states that Plaintiff had actual knowledge of copyright infringement

and waited almost one year before “making any effort to curtail the alleged

infringements.” See Original Answer and Affirmative Defenses, p. 9. The statute of

limitations for a copyright infringement claim is three years. See 17 U.S.C. § 507(b)

(“No civil action shall be maintained under the provisions of this title unless it is

commenced within three years after the claim accrued.”). In light of a statute of

limitations created by Congress, laches does not apply to bar relief. See Petrella v.

Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 679 (2014). Consequently, the Court

strikes the laches affirmative defense.

            F.          Failure to Mitigate Damages

            Defendant asserts that Plaintiff has failed to mitigate its damages and, indeed,

has “actively engaged in activity designed to encourage the sharing of its works via

BitTorrent.” See Original Answer and Affirmative Defenses, p. 10. In this case,


P:\ORDERS\11-2018\4425MStrikeAffDefenses.wpd 190813.0815   5
         Case 4:18-cv-04425 Document 26 Filed on 08/13/19 in TXSD Page 6 of 9




Plaintiff is seeking only statutory damages. See Motion, p. 10. Plaintiff cites several

cases holding that the pursuit of only statutory damages precludes a “failure to

mitigate” defense.1 See id. Defendant has filed no opposition to the Motion and,

therefore, the Court grants the Motion and strikes the “failure to mitigate” as an

affirmative defense.

            G.          Failure to State a Claim

            Defendant asserts that Plaintiff failed to allege that Defendant downloaded a

full copy of each of the copyrighted works and, instead, alleges only that Defendant

“copied and distributed ‘constituent elements’ of each of the original works . . ..” See

Original Answer and Affirmative Defenses, p. 10. “To establish infringement, two

elements must be proven: (1) ownership of a valid copyright, and (2) copying of

constituent elements of the work that are original.” Feist Publications, Inc. v. Rural

Tel. Serv. Co., 499 U.S. 340, 361 (1991); see also Vallery v. Am. Girl, L.L.C., 697 F.

App’x 821, 823 (5th Cir. June 29, 2017). Therefore, allegations of “copying of

constituent elements” adequately pleads the second element of copyright

infringement.




1
            The district courts that have decided the issue are split. Neither party has cited any
            appellate court case deciding the issue, and this Court’s research has revealed none.

P:\ORDERS\11-2018\4425MStrikeAffDefenses.wpd 190813.0815   6
         Case 4:18-cv-04425 Document 26 Filed on 08/13/19 in TXSD Page 7 of 9




            Moreover, the Court notes that Plaintiff in this case alleges that a “full copy of

each digital medial file was downloaded” and that “Defendant downloaded, copied,

and distributed a complete copy of Plaintiff’s works . . ..” See Amended Complaint

[Doc. # 12], ¶ 20; ¶ 23. The Court strikes the sixth affirmative defense.

            H.          Unconstitutionally Excessive Damages

            Defendant asserts summarily that the “measure of damages sought by Plaintiff

is unconstitutionally excessive.” See Original Answer and Affirmative Defenses,

p. 10. Plaintiff seeks only statutory damages. A statutory damage award that is within

the range established by Congress can be unconstitutional only when it is “so severe

and oppressive as to be wholly disproportioned to the offense and obviously

unreasonable.” See St. Louis, I.M. & S. Ry. Co. v. Williams, 251 U.S. 63, 67 (1919);

Sony BMG Music Entm’t v. Tenenbaum, 719 F.3d 67, 70 (1st Cir. 2013). Defendant’s

conclusory allegation does not satisfy this standard, and the seventh affirmative

defense is stricken.

            I.          Waiver

            Defendant states that “Plaintiff’s claim is barred by the doctrine of waiver.”

Original Answer and Affirmative Defenses, p. 11. “Although waiver itself is not a

defense in a copyright infringement suit, abandonment of the copyright is an effective

defense and is the particular copyright doctrine closest to waiver.” Gillani Consulting,


P:\ORDERS\11-2018\4425MStrikeAffDefenses.wpd 190813.0815   7
         Case 4:18-cv-04425 Document 26 Filed on 08/13/19 in TXSD Page 8 of 9




Inc. v. Ferguson Enters., Inc., 2010 WL 11583174, *7 (N.D. Tex. June 8, 2010)

(citing Imperial Homes Corp. v. Lamont, 458 F.2d 895, 898 (5th Cir. 1972)).

“Abandonment requires evidence of intent by the copyright holder to surrender rights

in [its] work.” Id. (citing Lamont, 458 F.2d at 898). “Evidence of the necessary intent

to abandon must be established by an overt act that indicates the copyright owner’s

desire to surrender its rights.” Id. Defendant fails to allege any overt acts by Plaintiff

that indicate a desire to abandon its rights in the copyrighted works. The Motion to

strike this affirmative defense is granted.

            J.          Estoppel

            Defendant asserts as his last affirmative defense that “Plaintiff’s claim is barred

by the doctrine of estoppel.” Original Answer and Affirmative Defenses, p. 11. A

defendant accused of copyright infringement must allege and prove four elements to

establish the affirmative defense of estoppel: “(1) the plaintiff must know the facts of

the defendant’s infringing conduct; (2) the plaintiff must intend that its conduct shall

be acted on or must so act that the defendant has a right to believe that it is so

intended; (3) the defendant must be ignorant of the true facts; and (4) the defendant

must rely on the plaintiff’s conduct to its injury.” Carson v. Dynegy, Inc., 344 F.3d

446, 453 (5th Cir. 2003). Defendant does not allege that Plaintiff was aware of his

infringing activity and engaged in conduct that induced Defendant to continue that


P:\ORDERS\11-2018\4425MStrikeAffDefenses.wpd 190813.0815   8
         Case 4:18-cv-04425 Document 26 Filed on 08/13/19 in TXSD Page 9 of 9




activity. Having failed to allege each of the four elements of estoppel, Defendant’s

last affirmative defense is stricken.

IV.         CONCLUSION AND ORDER

            For the reasons stated herein, and absent any opposition from Defendant, it is

hereby

            ORDERED that the Motion to Strike Affirmative Defenses [Doc. # 24] is

GRANTED.

            SIGNED at Houston, Texas, this 13th day of August, 2019.




                                                                        NAN Y F. ATLAS
                                                               SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\4425MStrikeAffDefenses.wpd 190813.0815   9
